DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2021 and 3/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings received on 12/01/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (US 2017/0018061).

Regarding claim 1, Meyers teaches a three-dimensional quantum (3DQ) imaging device (refer to US 20170018061), comprising: 
an idler arm comprising one or more optical components to receive and direct a first set of photons to a first two-dimensional (2D) detector (Fig. 49, “Box 4906 is an entangled photon source”, [0237],  Box 4905 is an optical circulator and 4908 is a lens used to focus the photons onto detector 1 and detector 2, [0237-0239]; “Element 4908 is a lens used to focus the photons onto detector 1 and detector 2. Box 4909 indicates spatially resolving detector 1. Spatially resolving detector 1 measures the time and spatial (x, y) location of one part of an entangled pair that has interacted with the remote scene”, [0239], “Box 4910 indicates spatially resolving detector 2. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject” [0239]; Fig. 49 shows detector 1 and 2),
a signal arm comprising one or more optical components to receive and direct a second set of photons to a sample (“Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “Box 4902 indicates the target which is an area of the distant target scene for the particular region of interest selected for improvement and enhancement”, [0237]); and 
a second 2D detector positioned to receive and detect emitted or scattered photons from the sample in response to receiving the second set of photons (“Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]), 
wherein each photon in the first set of photons is quantum entangled with a corresponding photon in the second set of photons, wherein information obtained from detections from the first 2D detector and the second 2D detector provide coincidence detection information to identify at least a subset of the first set of photons detected by the first 2D detector that have corresponding detections at the second 2D detector (“generating an image of a target illuminated by quantum entangled particles, such as, photons” [abstract]; Fig. 49, “Box 4906 is an entangled photon source. The entangled photon source generates entangled photon pair that are entangled in time-energy, H-V polarization or between other conjugate pair properties of the photons. Box 4907 is a polarizing beamsplitter, dichroic-mirror or other optical element that operates to direct one portion of an entangled photon pair towards spatially resolving detector 1 and directs the remaining portion of an entangled photon pair toward spatially resolving detector 2. Element 4908 is a lens used to focus the photons onto detector 1 and detector 2. Box 4909 indicates spatially resolving detector 1. Spatially resolving detector 1 measures the time and spatial (x, y) location of one part of an entangled pair that has interacted with the remote scene, target or subject. Box 4910 indicates spatially resolving detector 2. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject. Box 4911 indicates coincidence and timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔTc. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed since a user chosen laser pulse and the first coincidence pair detection for ranging calculations”, [0242]; also see [0237-239]. “a measuring system comprising a first detector and a second detector that are configured to perform at least one spatially resolved measurement of particles, where the first detector measures one of the remaining particle pairs and the second detector measures the other of the remaining particle pairs; and a processor configured to generate an image of the target based upon the correlated measured. values and spatial information from the first detector and the second detector”, [0020]).
Although Meyers doesn’t explicitly teach the detections at the first 2D detector and the second 2D detector collectively enable a determination of a three-dimensional (3D) volumetric image of the sample. 
Meyer teaches “Detectors placed at multiple, diverse locations allow imaging from separate vantage points”, [0239] and suggested “One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [0239], “Range or depth maps of a region of interest can be generated from stereographic images”, [0199].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Meyers for the detections at the first 2D detector and the second 2D detector in Fig. 49 and in [0237-242], and use the improved Stereoscoptic Imaging method to generate a depth maps of a region, as Meyers suggested in [0199] and [0239], for the predictable result of enabling a determination of a three-dimensional volumetric image of the sample (“Detectors placed at multiple, diverse locations allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest” [0239], “to generate improved stereographic images which may then be used to generate more accurate range or depth maps of the region of interest”, [0199], the composite image will be a 3D image because 3D images add the perception of depth.
Regarding claim 2, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, further comprising: a processor and a memory including instructions stored thereon, wherein the instructions upon execution of the processor cause the processor to: generate a first 2D image and a second 2D image based on the subset of the first set of photons detected by the first detector and the corresponding detections at the second 2D detector, respectively; and combine the first 2D image and the second 2D image to generate the 3D volumetric image representative of the sample (Fig. 49 shows a schematic block diagram of imaging device using illumination with entangled photons, with memory 4913, processor 4912. “Box 4912 indicates a processor, memory, and algorithms to generate enhanced average second-order images of the region of interest. Box 4913 indicates memory associated with processor 4912 to store input images, algorithms, intermediate computations, and enhanced second order images of the region of interest. Box 4914 indicates software operationally configured to perform the image improvement and enhancement processes”, [0242]).
Regarding claim 3, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, wherein the coincidence detector records positions of the subset of the first photons detected by the first 2D detector based on a timing relationship with the corresponding detections at the second 2D detector (“Box 4911 indicates coincidence and timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔTc. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed since a user chosen laser pulse and the first coincidence pair detection for ranging calculations”, [0242], Fig. 49).
Regarding claim 4, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, further comprising: a quantum light source configured to generate the first and the second set of entangled photons, wherein the light source is configured to produce the first and the second set of photons that are characterized by one or more of the following: differ in wavelength, have the same wavelength, differ in polarization, or have the same polarization (“Box 4906 is an entangled photon source. The entangled photon source generates entangled photon pair that are entangled in time-energy, H-V polarization or between other conjugate pair properties of the photons”, [0237]).
Regarding claim 5, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, wherein the sample comprises a biological sample comprising a fluorescence process or a scattering process (“Box 4901 indicates a distant target scene area. Box 4902 indicates the target which is an area of the distant target scene for the particular region of interest selected for improvement and enhancement.  Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “the current invention comprises the subject area illumination being generated by one or more light sources … propagating through any transmissive or partially transmissive media such as the air, water, or biological tissue including cells”. [0125).
Regarding claim 6, the 3DQ imaging device according to claim 5 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 5.
Meyer further teaches the 3DQ imaging device of claim 5, wherein the first 2D detector and the second 2D detector is a 2D single photon avalanche diode (SPAD) detector (“Some exemplary detectors which may be used for the detector 1 and detector 2 include charge coupled devices (CCD), CMOS, SPAD arrays ..”, [0241])
Regarding claim 7, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, wherein: one of the first 2D detector or the second 2D detector is configured to produce detections corresponding to a first and a second spatial dimensions, and the other of the first 2D detector or the second 2D detector is configured to produce detections corresponding to at least a third spatial dimension (“Element 4908 is a lens used to focus the photons onto detector 1 and detector 2. Box 4909 indicates spatially resolving detector 1. Spatially resolving detector 1 measures the time and spatial (x, y) location ….. Detectors placed at multiple, diverse locations allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [0239]).
Regarding claim 8, the 3DQ imaging device according to claim 7 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 7.
Meyer further teaches the 3DQ imaging device of claim 7, wherein the first 2D detector is configured to produce detections associated with the at least the third spatial dimension and the second 2D detector is configured to produce detections associated with the first and the second spatial dimensions (“… allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [0239]).
Regarding claim 9, the 3DQ imaging device according to claim 7 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 7.
Meyer further teaches the 3DQ imaging device of claim 7, wherein: one of the first 2D detector or the second 2D detector is configured to produce detections corresponding to X and Y dimensions, and the other of the first 2D detector or the second 2D detector is configured to produce detections corresponding to at least a Z dimension (“.. to provide a large field of view, increased depth, texture, and resolution of the region of interest ..”, [0239]).
Regarding claim 10, the 3DQ imaging device according to claim 9 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 9.
Meyer further teaches the 3DQ imaging device of claim 9, wherein: the other of the first 2D detector or the second 2D detector is configured to produce detections corresponding to one of: X and Z dimensions or Y and Z dimensions (“.. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject. Detectors placed at multiple, diverse locations allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [00239]).
Regarding claim 11, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, wherein each of the first 2D detector and the second 2D detector records an arrival time and a spatial position of each photon detected thereon (“timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔTc. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed”, [0242]).
Regarding claim 12, the 3DQ imaging device according to claim 1 is rejected (see above).
Meyer teaches the 3DQ imaging device according to claim 1.
Meyer further teaches the 3DQ imaging device of claim 1, wherein the 3DQ imaging device is a microscope (“quantum imaging using measurements of reflected photons may include application to quantum imaging of remote targets and microscopy with the images being generated for the user at a distant location with entangled photons”, [0302])
Regarding claim 13, Meyers teaches a method for three-dimensional quantum (3DQ) imaging (refer to US 20170018061), comprising: generating a first set of photons and a second set of photons, wherein each of the photons in the first set is quantum entangled with the second set (Fig. 49, “Box 4906 is an entangled photon source”, [0237], Box 4905 is an optical circulator and 4908 is a lens used to focus the photons onto detector 1 and detector 2, [0237-0239]; “Element 4908 is a lens used to focus the photons onto detector 1 and detector 2. Box 4909 indicates spatially resolving detector 1. Spatially resolving detector 1 measures the time and spatial (x, y) location of one part of an entangled pair that has interacted with the remote scene”, [0239], “Box 4910 indicates spatially resolving detector 2. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject” [0239]; Fig. 49 shows detector 1 and 2), directing the second set of photons toward a sample and simultaneously directing the first set of photons toward a first two-dimensional (2D) detector (“Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “Box 4902 indicates the target which is an area of the distant target scene for the particular region of interest selected for improvement and enhancement”, [0237]); detecting, from the sample (generating an image of a target illuminated by quantum entangled particles… the illumination system is configured so that the interfered particles interact with the target, [0020]), a plurality of photons at a second 2D detector, wherein the plurality of photons is produced in response to absorption and reemission, scattering, or reflection of the second set of photons by or from the sample (a single source of entangled particle pairs; and a pair of beamsplitters receiving the entangled particles pairs, such that one particle from each pair of particles generated by each source interfere on the beamsplitter causing the interfered particles to be directed towards a target and the remaining particle pairs to be retained; wherein the illumination system is configured so that the interfered particles interact with the target causing absorption at the target entangling the retained particle pair [0024]; the interfered particles interact with the target causing absorption at the target entangling the retained particle pairs. And, it yet other embodiments, the system may be configured so that the interfered particles interact with the target causing reflection at the target and further comprises optics or focusing components and measurement electronics wherein the measurement of the reflected entangled particles entangled the retained particle pairs, [0025]); analyzing detections from the first and second 2D detectors to determine coincidence information; and determining one or more characteristics (“generating an image of a target illuminated by quantum entangled particles, such as, photons” [abstract]; Fig. 49, “Box 4906 is an entangled photon source. The entangled photon source generates entangled photon pair that are entangled in time-energy, H-V polarization or between other conjugate pair properties of the photons. Box 4907 is a polarizing beamsplitter, dichroic-mirror or other optical element that operates to direct one portion of an entangled photon pair towards spatially resolving detector 1 and directs the remaining portion of an entangled photon pair toward spatially resolving detector 2. Element 4908 is a lens used to focus the photons onto detector 1 and detector 2. Box 4909 indicates spatially resolving detector 1. Spatially resolving detector 1 measures the time and spatial (x, y) location of one part of an entangled pair that has interacted with the remote scene, target or subject. Box 4910 indicates spatially resolving detector 2. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject. Box 4911 indicates coincidence and timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔTc. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed since a user chosen laser pulse and the first coincidence pair detection for ranging calculations”, [0242]; also see [0237-239]. “a measuring system comprising a first detector and a second detector that are configured to perform at least one spatially resolved measurement of particles, where the first detector measures one of the remaining particle pairs and the second detector measures the other of the remaining particle pairs; and a processor configured to generate an image of the target based upon the correlated measured. values and spatial information from the first detector and the second detector”, [0020]).
Although Meyers doesn’t explicitly teach the method of determining one or more characteristics associated with at least a three-dimensional (3D) section of the sample based on collective detections at the first and the second 2D detectors, wherein the detections at the first 2D detector correspond to two spatial dimensions of the 3D section of the sample and the detections at the second 2D detector correspond to at least a third dimension of the 3D section of the sample.
Meyer teaches “Detectors placed at multiple, diverse locations allow imaging from separate vantage points”, [0239] and suggested “One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [0239], “Range or depth maps of a region of interest can be generated from stereographic images”, [0199].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Meyers to include determining one or more characteristics  associated with at least a three-dimensional section of the sample based on collective detections at the first and the second 2D detectors, wherein the detections at the first 2D detector correspond to two spatial dimensions of the 3D section of the sample and the detections at the second 2D detector correspond to at least a third dimension of the 3D section of the sample as Meyers suggested in paragraphs [0199] and [0239], for the predictable result of determining characteristics associated with at least a three-dimensional (3D) section of the sample based on collective detections at the first and the second 2D detectors which correspond to at least a third dimension of the 3D section of the sample (“Detectors placed at multiple, diverse locations allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest” [0239], “to generate improved stereographic images which may then be used to generate more accurate range or depth maps of the region of interest”, [0199], the composite image will be a 3D image because 3D images add the perception of depth.
Regarding claim 14, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, wherein the one or more characteristics include at least one of: a 3D volumetric image of the sample, a fluorescence absorption or emission spectra of the sample, a fluorescence emission lifetime associated with the sample, or a scattering process associated with the sample (“Box 4901 indicates a distant target scene area. Box 4902 indicates the target which is an area of the distant target scene for the particular region of interest selected for improvement and enhancement.  Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “the current invention comprises the subject area illumination being generated by one or more light sources … propagating through any transmissive or partially transmissive media such as the air, water, or biological tissue including cells”. [0125]; “Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]).
Regarding claim 15, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, wherein each photon detection at the second 2D detector is associated with a corresponding photon detection at the first 2D detector based on a coincident detection of the quantum entangled photons (see Fig. 49; see [0237-239] and “… a processor configured to generate an image of the target based upon the coincident measured values and spatial information from the first detector and the second detector”, [claim 1]; 
Regarding claim 16, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, further comprising: using a coincidence counter that records a position of a photon on the first 2D detector only if a detection on the second 2D detector is detected either substantially simultaneously or after an interval of time associated with fluoresce emission of the sample (Fig. 49, “Box 4911 indicates coincidence and timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔTc. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed”, [0244].
Regarding claim 17, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, wherein the plurality of photons detected by the second 2D detector are emitted due to a fluorescence process or a scattering process associated with the sample (claim 1 and [0237-239]; “Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]).
Regarding claim 18, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, wherein: the detections at one of the 2D detectors correspond to X and Y dimensions of the 3D volumetric image, and the detections at the other of the 2D detectors correspond to at least a Z dimension (“.. to provide a large field of view, increased depth, texture, and resolution of the region of interest ..”, [0239]).
Regarding claim 19, the method according to claim 18 is rejected (see above).
Meyer teaches the method according to claim 18.
Meyer further teaches the method of claim 18, wherein the detections at the other of the 2D detectors correspond to one of: X and Z dimensions, or Y and Z dimensions (“.. Spatially resolving detector 2 measures time and spatial (x, y) location of the second part of an entangled pair that has interacted with the remote scene, target or subject. Detectors placed at multiple, diverse locations allow imaging from separate vantage points. One can also generate stereo views from different locations and composite imaging to provide a large field of view, increased depth, texture, and resolution of the region of interest. Furthermore, the measurements from separate sensors can be utilized for higher-order images of the region of interest”, [00239]).
Regarding claim 20, the method according to claim 13 is rejected (see above).
Meyer teaches the method according to claim 13.
Meyer further teaches the method of claim 13, wherein generating the 3D volumetric image comprises: (a) using the second 2D detector to determine an arrival time and a first spatial coordinate associated with a first photon of an entangled photon pair, (b) using the first 2D detector to determine a second and a third spatial coordinate associated with a second photon of the entangled photon pair, and (c) repeating operations (a) and (b) for additional photon pairs (“Box 4901 indicates a distant target scene area. Box 4902 indicates the target which is an area of the distant target scene for the particular region of interest selected for improvement and enhancement.  Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “the current invention comprises the subject area illumination being generated by one or more light sources … propagating through any transmissive or partially transmissive media such as the air, water, or biological tissue including cells”. [0125]; “Telescope 4904 is used to transmit entangled photon pairs to the region of interest and receive entangled photon pairs reflected or scattered from the region of interest”, [0237]; “Box 4911 indicates coincidence and timing electronics that operates to register when a pixel on detector 1 and a pixel on detector 2 occur inside within a user defined coincidence window ΔT.sub.c. A coincidence window is a time difference within which two photon measurements are defined to be co-incident. The timing electronics further operate to record the time that has elapsed since a user chosen laser pulse and the first coincidence pair detection for ranging calculations. Box 4912 indicates a processor, memory, and algorithms to generate enhanced average second-order images of the region of interest. Box 4913 indicates memory associated with processor 4912 to store input images, algorithms, intermediate computations, and enhanced second order images of the region of interest”, [0242]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872